Citation Nr: 1743427	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a compensable initial disability rating for right fourth metacarpal, status post fracture.

4.  Entitlement to a compensable initial disability rating for pilonidal cyst.


ORDER

Entitlement to a compensable initial disability rating for the right fourth metacarpal, status post fracture, is denied.

Entitlement to a 10 percent initial disability rating and no higher for pilonidal cyst is granted.


WITNESS AT HEARING ON APPEAL

The Veteran


FINDINGS OF FACT

1.  The Veteran's pilonidal cyst manifests as a gluteal abscess or cyst that was painful but not unstable.

2.  The Veteran's right fourth metacarpal, status post-fracture, manifests with pain and locking up when writing. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating and no higher for pilonidal cyst have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7804 (2016).

2.  The criteria for a compensable initial rating for a right hand fifth metacarpal fracture have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1989 to February 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (as to psychiatric disorder, low back disability, and right fourth metacarpal disability) and a December 2015 rating decision by the Appeals Team (pilonidal cyst).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in May 2015.  A transcript of that hearing is of record.
  
The psychiatric disorder and low back disability issues were reopened and remanded by the Board in September 2015.  The September 2015 Board decision also remanded the right fourth metacarpal issue, and granted service connection for pilonidal cysts.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

With respect to the claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the Board notes that there is a reference to the Veteran applying for and being denied disability benefits from the Social Security Administration (SSA), there is no indication that the Veteran sought disability benefits for his pilonidal cysts or right fourth metacarpal disability, which the Veteran has not indicated prevent him from working.  Therefore, the record does not indicate that the SSA records are relevant to these claims, and remanding these matters solely to obtain irrelevant SSA records would be inappropriate.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

1. Pilonidal Cyst

The Veteran contends that his pilonidal cyst merits a compensable rating because he believes that it is a symptom of sexual trauma and posttraumatic stress disorder (PTSD), and because he had to go to the emergency room twice.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

In December 2015, a rating decision assigned a noncompensable rating under DC 5020, which relates to synovitis, and instructs that the disability be rated on limitation of motion as arthritis.  This DC does not describe the Veteran's symptoms.  Therefore, the Board will consider the Veteran's pilonidal cyst under the rating criteria for a skin disability, which appropriately contemplates the Veteran's symptoms.

DC 7800 provides for evaluation of scars or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118.  Here, the pilonidal cyst (analogous to a scar) is not located on the head, face or neck; therefore, DC 7800 is not for application.

DC 7801 relates to scars that are deep and nonlinear of at least 6 square inches (29 square centimeters).  This does not describe the size or nature of the Veteran's cyst, and thus this DC is not for application.  38 C.F.R. § 4.118.  

DC 7802 relates to superficial and nonlinear scars of 144 square inches (929 inches square centimeters) or greater.  This does not describe the size or nature the Veteran's cyst, and thus this DC is also not for application.  38 C.F.R. § 4.118.  

Under DC 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars.  Id.

DC 7805 directs VA to rate other scars based on limitation of function of the affected part, as warranted.  Id.

DC 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under DC 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The question before the Board is whether the Veteran's pilonidal cyst symptoms meet the criteria for a compensable rating, as outlined above.

The Board has reviewed and considered records related to the Veteran's private treatment for pilonidal cyst in November 1998 and January 2008, which the Veteran has referred to as treatment at the emergency room.  However, as the Veteran's cyst was service connected effective July 8, 2008, these incidents do not provide insight into the symptoms related to the disability during the period on appeal, and cannot entitle the Veteran to a higher rating.  Therefore, they will not be discussed in this decision.

A March 2009 VA treatment note indicates that the Veteran presented with a right gluteal abscess of 1.5 centimeters, later described as a right gluteal cyst.  The note discussed the Veteran's history of pilonidal cyst in this area.  There was an indication of a pain level of 5 out of 10, which the Board reasonably assumes is related to the cyst or abscess.  The Veteran was prescribed non-steroid medication.

The Veteran testified in his May 2015 hearing that ever since service his cysts come and go.  He reported that he uses calamine lotion, and if he stops using it, then cysts pop up.  

A VA examination was conducted in December 2015.  The Veteran reported that the Veteran has not had a reoccurrence of pilonidal cyst since 2008, which is contradicted by the March 2009 treatment note.  There was no oral or topical medication use in the past 12 months.  The examiner noted one linear scar on the posterior trunk at the midline in the cleft between the upper buttocks.  It was measured as three centimeters in length.  It was not painful or unstable.  The Veteran contends in his May 2016 VA Form 9 that when he arrived at the December 2015 examination, he told the examiner that he preferred to stand because of pain in the cyst at the top of his right buttock, and that this should be included in the examination report.  This description is not consistent with the December 2015 examination report, but is consistent with the March 2009 treatment note.  

The record thus reflects a scar that is generally not painful or unstable, which merits a noncompensable rating under DC 7804.  However, in March 2009 there was a flare up of the cyst that resulted in a painful abscess or cyst of 1.5 centimeters.  Flare-ups are for consideration by the Board in rating the symptoms of the Veteran's disability.  The Board finds that the abscess is analogous to a painful scar under DC 7804, which merits a 10 percent rating.  This rating also contemplates the Veteran's May 2016 report of experiencing a painful cyst that made it uncomfortable for him to sit.  As there is only one cyst or abscess of record, and no indication that it was unstable, a rating in excess of 10 percent is not warranted under DC 7804.  This 1.5-centimeter abscess is far less than the 20 to 40 percent of the entire body that is required to be affected for a rating in excess of 10 percent under DC 7806, and there is no indication of systemic therapy.  Therefore, a rating of 10 percent but no higher is assigned to the Veteran for his pilonidal cyst.

As to the Veteran's contention that his cyst should be assigned a higher rating because he believes that it is a symptom of sexual trauma and PTSD, service-connected disabilities are evaluated according to the rating schedule, which considers the functional impact of the disability's symptoms.  The cause of the disability does not affect the rating of that disability.  Therefore, any potential relationship between the Veteran's pilonidal cyst and sexual trauma or PTSD does not affect the rating assigned.  

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

2.  Right Fourth Metacarpal, Status Post Fracture

The Veteran contends that his right fourth metacarpal disability merits a compensable rating because it is painful, locks up on use, and he believes that it dips in a disfiguring way.

The rating schedule has been discussed above.  When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45. The examination of record does not include passive range of motion and does not specify range of motion with or without weight-bearing as discussed in Correia v. McDonald, 28 Vet. App. 158 (2016).  However, in this case, as will be discussed below, there is no limitation of motion that results in a compensable rating under the applicable Diagnostic Code criteria.  Therefore, additional range of motion measurements cannot result in a higher rating, and remand to obtain these measurements would result in additional delay with no benefit flowing to the Veteran, and thus would be inappropriate.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

The Veteran has been assigned a noncompensable evaluation for residuals of a right hand fourth metacarpal under Diagnostic Code 5230, governing limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230.  Under DC 5230, the maximum allowable rating for limitation of motion of the ring finger is a noncompensable rating.  Id.  Amputation of the ring finger without metacarpal resection at proximal interphalangeal joint or proximal thereto warrants a 10 percent rating, and amputation with metacarpal resection (more than one half of the bone lost) warrants a rating of 20 percent.  38 C.F.R. § 4.71a, DC 5155.

The Veteran has not sought medical treatment for his right fourth metacarpal disability.  A VA examination was conducted in November 2009.  The Veteran complained of stiffness upon use, but referred to the right index finger, not the service-connected right fourth finger.  The Veteran denied pain, flare-ups, or tingling, numbness, or weakness.  The Veteran was able to do his activities of daily living.  He reported difficulty using small screwdrivers, but denied functional limitations with chores at home, and stated that when he worked it affected him little. 

The Veteran testified in his May 2015 hearing that his finger cramps and locks up if he uses it for a long period of time, particularly when writing.  He described his fourth finger as a disfigurement because it curved upward.  On the occasions that his finger locks up, he takes a break to get it loose.  He reported pain that radiates.  

Another VA examination was conducted in June 2016.  Radiographic findings showed good healing of the fracture.  His range of motion was described as normal, with no gap between the pad of the thumb and fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no additional loss after repetitive testing.  The examiner opined that the Veteran's disability did not impact his ability to perform any type of occupational task.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner explicitly found no deformity or mal-alignment of the fourth metacarpal.  

As the Veteran is already in receipt of the maximum schedular evaluation under Diagnostic Code 5230, a rating in excess of the current noncompensable rating is not warranted.  While as a general matter when painful motion is present the minimum compensable rating for the joint should be assigned, in this case there is no level of disability that warrants a compensable rating under Diagnostic Code 5230.  Sowers v. McDonald, 27 Vet. App. 472, 479-81 (2016).  Although the Veteran reports pain and his finger locking up with use, the Board notes that a compensable rating is only assigned for a fourth finger disability when there is amputation at the proximal interphalangeal joint.  The June 2016 examiner specifically found that the Veteran's functional impairment was not the equivalent of amputation.  Therefore, a compensable rating for painful motion cannot be assigned in this case.  Id.; 38 C.F.R. § 4.59.

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Although a noncompensable rating is the highest possible rating under DC 5230, a higher rating is provided for certain manifestations of the disability under DC 5155.  Although the Veteran's description of his finger locking up with use is not specifically discussed by the rating schedule, the fact that a 10 percent rating is reserved for amputation indicates that locking up with use is within the scope of symptoms contemplated by a noncompensable rating.  Similarly, although the Veteran believes that his finger dips in a disfiguring way, the examiner found no deformity, and to the extent that any deformity does exist, it is less disabling than amputation, and thus contemplated by the noncompensable rating.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and there is no need to consider whether the Veteran's disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization, which in any case are not reflected in the record.  As has been discussed above, the Veteran reports that he responds to occasions where his finger locks up by taking a break to loosen it up, and the Veteran stated that when he worked, his finger only affected him a little.  

Neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 
28 Vet. App. 366, 369-70 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


REMAND

A June 2016 VA examination report contains a negative opinion regarding the low back, explaining that degenerative changes found seven years after service are at least as likely as not due to the natural progression of aging, genetics, and less likely than not due  to or caused by active military service.  Unfortunately, this examination report does not take into consideration the Veteran's report of back pain since service.  The Veteran reported recurrent back pain, specifically low back pain with exercise, in his separation report of medical history in January 1996.  The Veteran reported back spasm since 1996 in an April 2004 VA treatment note.  These reports were not discussed by the examiner.  Additionally, there appears to be some confusion regarding the appropriate standard of proof because the examiner opined that the Veteran's back disability is at least as likely as not due to the natural progression of aging and genetics.  In a service connection claim, if it is at least as likely as not that a disability is due to service, the disability must be service connected.  Therefore, where a disability is more likely than not due to non-service related causes such as aging, service connection is not warranted.  Upon remand, a supplemental opinion should be obtained that considers the Veteran's reports of symptoms since service and uses the appropriate standard of proof.

The Board notes that the Veteran's acquired psychiatric disorder claim is particularly challenging.  There are multiple notations in the Veteran's treatment notes of delusions or delusional disorder, and he has been an unreliable narrator in several instances due to his psychiatric symptoms.  However, the Veteran's report of in-service sexual assault is not implausible on its face.  Although there is some confusion regarding whether and when the Veteran reported sexual assault, he has indicated that he sought out and received HIV testing afterwards.  His service treatment records (STRs) confirm that he was tested for HIV the day after he states that he was sexually assaulted.  Tests for sexually transmitted diseases are among the evidence found to corroborate a report of in-service personal assault under 38 C.F.R. § 3.305(f)(5).  Therefore, it was not proper for the June 2016 examiner to find that the assault did not occur because the HIV test "may or may not have anything to do with unwanted sexual acts."  The examiner found that the Veteran's symptoms were not consistent with PTSD regardless of whether a stressor was present, and that the 2004 diagnosis of anxiety disorder was actually part of the Veteran's delusional disorder, not a separate disorder.  The examiner opined that the delusional disorder was not related to service because there were no symptoms of delusional disorder noted in his military records, and he was not seen for mental health complaints until several years after discharge.  The examiner did not consider the report of in-service sexual assault, presumably because she believed that it was a delusion.  Upon remand, a supplemental opinion should be obtained that considers whether it is at least as likely as not that the Veteran's delusional disorder is related to in-service sexual assault, which is corroborated by the October 1989 HIV test.  

The Board notes that the Veteran reported in a May 2013 VA treatment note that he applied for disability benefits from the Social Security Administration (SSA), but that his claim was denied.  Although it is not clear what disability was the basis for this claim, as these matters are being remanded, it is appropriate to request records related to the claim from the SSA.  

The claims folder should also be updated to include VA treatment records compiled since November 10, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Gulf Coast Health Care System and all associated outpatient clinics including the community based outpatient clinic in Pensacola, Florida and the VA Medical Center in Biloxi, Mississippi, dated from November 10, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, forward the claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's low back disability.  After reviewing the claims file, the clinician must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has low back disability that was incurred in or caused by service.  

The clinician is advised that the Veteran's service treatment records (STRs) indicate that he was elbowed in the back playing basketball in February 1991, reported pain in the middle of the back in October 1991, reported that his back stiffens after exercising in 1994-1995, and reported low back pain with exercise in his January 1996 separation report of medical history.  The Veteran contends he has experienced back spasms or pain since service, including an April 2004 VA treatment note in which he reports mid-back spasm since 1996.  He has also reported post-service back injuries.  The clinician should consider these relevant facts.

Any opinion must be supported by a complete rationale.  If the clinician feels that a new examination is necessary to provide the requested opinion, then such an examination should be scheduled.

4.  After completion of the first two instructions of this remand (requesting VA treatment records, and requesting SSA records), forward the claims file to a clinician who can provide a psychiatric opinion and has not provided an opinion on this matter before.  After reviewing the claims file, the clinician is to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability, to include delusional disorder, was caused by service, to include the stress surrounding an in-service sexual assault.  The clinician is advised that the record reflects that the Veteran obtained an HIV test the day after the assault, and that this HIV test may corroborate in-service personal assault according to 38 C.F.R. § 3.305(f)(5).  Therefore, it is not appropriate to dismiss the assault as a delusion, and the examiner must consider its relationship with the Veteran's current delusional disorder or any other psychiatric disability identified.

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is necessary to provide the requested opinion, then such an examination should be scheduled.
 
5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Budd, Associate Counsel

Copy mailed to:  Disabled American Veterans 



Department of Veterans Affairs


